IUGHES, J.
Epitomized Opinion
Wagner sued Thrush for damages to his machine s a result of a collision with the latter’s car, and 'hrush cross petitioned for damages to his ma-hine. The accident occurred during a snow storm. The evidence disclosed that Wagner was negligent. Thrush admitted that he was driving his car along the center of the improved portion of the highway and made no effort to leave half of road for the approaching car. In reversing the judgment, the Court of Appeals held:
1. Thrush failed to observe the requirements of 6310 GC. in not leaving one-half the road for the approaching vehicle and was therefore guilty of negligence per se, and if it was approximate cause of the injuries complained of he could not recover. Therefore the trial court should have so charged the jury.